Exhibit 99.1 NEWS RELEASE Attention:Financial Editors Stock Symbols:PGF - TSX PGH - NYSE PENGROWTH ENERGY CORPORATION REPORTS SECOND QUARTER 2011 RESULTS (Calgary, Alberta – August 4, 2011) – Pengrowth Energy Corporation is pleased to report its unaudited financial and operating results for the three months and six months ended June 30, 2011. All figures are in Canadian dollars unless otherwise stated. Pengrowth’s unaudited consolidated financial statements for the quarter ended June 30, 2011 and related Management’s Discussion and Analysis can be accessed immediately on Pengrowth’s website at www.pengrowth.com, and have been filed on SEDAR at www.sedar.com and on EDGAR at www.sec.gov/edgar.shtml. Second Quarter Highlights · Second quarter production was challenged due to a number of uncontrollable external events. In northern Alberta, forest fires, power outages and unscheduled pipeline outages led to production being shut-in, while prolonged facility maintenance activities and severe wet weather limited access and transportation. As a result, second quarter production was reduced by approximately 4,000 barrels of oil equivalent (boe) per day and averaged 70,958 boe per day in the quarter. · Despite the operational issues experienced during the second quarter, Pengrowth posted stable cash flows in the quarter.Funds flow from operating activities was approximately $152 million or $0.46 per share as compared to $147 million or $0.45 per share in the first quarter. · Total capital expenditures in the quarter were $163 million, a 15 percent increase from the first quarter 2011’s spending of $141 million. Pengrowth drilled a total of 52 gross (27.9 net) wells in the quarter, the majority of which were not tied-in due to wet weather. · Operating expenses in the second quarter were essentially unchanged from the first quarter at approximately $95 million. On a per boe basis, operating expenses increased approximately three percent to $14.73 per boe due to the lower quarterly production. · Pengrowth announced Mr. Marlon McDougall as Chief Operating Officer, effective August 8, 2011. Mr. McDougall has a solid understanding of conventional and unconventional resource-style play opportunities and brings a proven track record of creating significant shareholder value. 1 Summary of Operating and Financial Results On January 1, 2011, Pengrowth adopted International Financial Reporting Standards (IFRS) for financial reporting purposes, using a transition date of January 1, 2010.The financial statements for the three months ended June 30, 2011, have been prepared in accordance with IFRS.Required comparative information has been restated from the previously published financial statements which were prepared in accordance with Canadian Generally Accepted Accounting Principles (GAAP). Three Months ended Six Months ended (monetary amounts in thousands, except per share amounts or as otherwise stated) June 30, 2011 June 30, 2010 % Change June 30, 2011 June 30, 2010 % Change STATEMENT OF INCOME Oil and gas sales(1) $ $ 5 $ $ - Net income $ ) Net income per share $ ) CASH FLOW Funds flow from operations (1) $ $ ) $ $ ) Funds flow from operations per share (1) (2) $ $ ) $ $ ) Total capital expenditures (3) $ Total capital expenditures per share (2) $ Dividends paid (2) $ $ 13 $ $ 12 Dividends paid per share (2) $ $ - $ $ - Weighted average number of shares outstanding (000's) (2) 13 13 BALANCE SHEET (4) Working capital (deficiency) excess (1) $ ) $ ) Property, plant and equipment $ $ 4 Exploration and evaluation assets $ $ Long term debt $ $ 6 Shareholders' equity (1) (2) $ $ 8 Shareholders' equity per share (2) $ $ (4 ) Currency (U.S.$/Cdn$) (closing rate at period end) $ $ Number of shares outstanding at period end (000's)(2) 13 AVERAGE DAILY PRODUCTION Crude oil (bbls) (6
